EXHIBIT 10.15

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (“Amendment”) is made and entered into as of the
7th day of January, 2009, by and between HCP TPSP, LLC, a Delaware limited
liability company (“Landlord”), and TORREYPINES THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S :

A. Slough TPSP LLC, predecessor-in-interest to Landlord, and Tenant entered into
that certain Lease Agreement dated July 18, 2005 (the “Lease”), whereby Tenant
leases approximately 20,162 rentable square feet of space on the third
(3rd) floor of the building located at 11085 Torrey Pines Road, La Jolla,
California (the “Building”). The Building, together with the buildings located
at 11011, 11025, and 11077 North Torrey Pines Road, La Jolla, California,
containing, in the aggregate approximately 291,817 rentable square feet of
space, make up the “Torrey Pines Science Park” (the “Project”).

B. The parties desire to extend the term of the Lease and otherwise amend the
Lease on the terms and conditions set forth in this Amendment.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Terms. All capitalized terms when used herein shall have the same respective
meanings as are given such terms in the Lease unless expressly provided
otherwise in this Amendment.

2. Condition of the Premises. Landlord and Tenant acknowledge that Tenant has
been occupying the Premises pursuant to the Lease, and therefore Tenant
continues to accept the Premises in its presently existing, “as is” condition.
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Premises.

3. Lease Term. Pursuant to the Lease, the Initial Term of the Lease is scheduled
to expire on February 28, 2009. Landlord and Tenant hereby agree to extend the
Initial Term for a period of four (4) months, from March 1, 2009, until June 30,
2009 (the “Extended Term”), on the terms and conditions set forth in this
Amendment.

 

-1-



--------------------------------------------------------------------------------

4. No Renewal Term. Tenant acknowledges that Tenant has not exercised the
Renewal Option contained in Rider 101 attached to the Lease, and that the time
for such exercise has lapsed. Accordingly, the terms of such Rider 101 are of no
further force or effect.

5. Base Rent. Prior to February 28, 2009, Tenant shall continue to pay monthly
installments of Base Rent for the Premises in accordance with the terms of the
Lease. Commencing on March 1, 2009, and continuing during the Extended Term,
Tenant shall pay monthly installments of Base Rent for the Premises in the
amount of $1.30 per square foot of the Premises per month (i.e., $26,210.60 per
month), in the manner set forth in the Lease.

6. Additional Rent. Prior to and during the Extended Term, Tenant shall continue
to pay Tenant’s Proportionate Share of Taxes and Operating Costs for the entire
Premises in accordance with the terms of the Lease.

7. Notices. Notwithstanding anything to the contrary contained in the Lease, as
of the date of this Amendment, any Notices to Landlord must be sent,
transmitted, or delivered, as the case may be, to the following addresses:

 

if to Landlord:

  

HCP TPSP, LLC

c/o HCP Estates USA Inc.

444 North Michigan Avenue, Suite 3230

Chicago, IL 60611

Attn: Randy Rohner

Fax: (312) 755-0717

 

and

  

HCP TPSP, LLC

c/o HCP, Inc.

3760 Kilroy Airport Way, Suite 300

Long Beach, CA 90806-2473

Attn: Legal Department

Fax: (562) 733-5219

  

with a copy to:

 

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention: Anton N. Natsis, Esq.

8. No Tenant Broker. Tenant hereby warrants to Landlord that Tenant has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Amendment, and that Tenant knows of no real estate broker or agent that
is entitled to a commission in connection with this Amendment. Tenant agrees to
indemnify and defend Landlord against and hold the Landlord harmless from any
and all claims, demands, losses, liabilities, lawsuits, judgments, costs and
expenses (including without limitation reasonable attorneys’ fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of any dealings with any real estate broker or agent occurring by,
through, or under Tenant. The terms of this Section shall survive the expiration
or earlier termination of the term of the Lease.

 

-2-



--------------------------------------------------------------------------------

9. No Further Modification. Except as specifically set forth in this Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

“LANDLORD”     “TENANT” HCP TPSP, LLC,     TORREYPINES THERAPEUTICS, INC., a
Delaware limited liability company     a Delaware corporation By:   HCP Estates
USA Inc.,     By:   /s/ Craig Johnson   a Delaware corporation,       Its:   CFO
  its Managing Member           By:   /s/ Jon Bergschneider            

Jon Bergschneider

Senior Vice President

       

 

-3-